DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 & 7 are amended. Claim 8 has been cancelled. Claims 1-7 & 9-12 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the one end part of the air tube" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the cited passage is read as “one end part of the air tube” as this appears to be applicant’s intent. Claim 8 should also be corrected to refer to “the one end part of the air tube”.
Claim 9 is rejected in view of its dependence to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0036073 A1).
Regarding claim 7, Kim teaches a humidifier configured to humidify an air supplied from outside by means of an off-gas discharged from a fuel cell stack and supply the humidified air to the fuel cell stack, the humidifier comprising a humidifying module having first and second ends (i.e opposing ends of the structure); a first cap (120) coupled to the first end and having an air .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whyatt (US 2008/0113230 A1) in view of Kim (US 2012/0282533 A1).
Regarding claims 1 & 5-6, Whyatt teaches a fuel cell system comprising a fuel cell stack (3+7); and a humidifier (1) configured to (i) humidify an air supplied from outside by means of an off-gas (i.e cathode 3 exhaust) discharged from the fuel cell stack and (ii) supply the humidified air to the fuel cell stack, wherein the off-gas is mixed with at least a portion of the humidified air before being introduced into the humidifier (Fig. 3; [0027]-[0030]). Whyatt further teaches a branch pipe configured to guide the at least a portion of the humidified air to the off-gas discharged from the fuel cell stack and flowing toward the humidifier; and a hydrogen density control valve (60) configured to control open/close of the branch pipe (See annotated Fig. 3 below).	However, Whyatt does not explicitly teach a detailed structure of the humidifier including a humidifying module having first and second ends, wherein a first cap having an air outlet port for supplying the humidified air to the fuel cell stack is coupled to the first end and a second cap having an air inlet port for receiving the air from the outside is coupled to the second end; and wherein the off-gas which is introduced into the humidifier is mixed with at least a portion of the humidified air not yet introduced into the fuel cell stack in the humidifier with the 
    PNG
    media_image1.png
    287
    627
    media_image1.png
    Greyscale
													Kim teaches a humidifier configured to (i) humidify an air supplied from outside by means of an off-gas (i.e cathode 3 exhaust) discharged from the fuel cell stack and (ii) supply the humidified air to the fuel cell stack (Figs. 3-5 & 8-10; [0008]-[0014] & [0037]-[0039]), wherein the humidifier 200/400 comprising a humidifying module having first and second ends (i.e opposing ends of the structure); a first cap 250/450 coupled to the first end, the first cap having an air outlet port 252/452 for supplying the humidified reaction gas (i.e humidified air) to a fuel cell stack; and a second cap coupled to the second end, the second cap having an air inlet port 241/441 for receiving the reaction gas (i.e air from outside). It is also noted that the air present in an end portion of the hollow fiber membrane adjacent to the air outlet port where the outside air, having passed through a majority of the hollow fiber membrane and contacting the moisture-prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 2-4 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Whyatt (US 2008/0113230 A1) and Kim (US 2012/0282533 A1), as applied to claims 1 & 5-6 above, and further in view of Kim (US 2016/0036073 A1, hereinafter cited as Kim’073).
Regarding claims 2-3 & 10-11, Whyatt as modified by Kim teaches the fuel cell system of claim 1. Kim further teaches wherein the humidifying module comprises a housing 210/410 having an off-gas inlet port 251/451 for receiving the off-gas from the fuel cell stack and an off-gas outlet port 242/442 for discharging the off-gas; a first fixing layer 260/460 disposed at one end portion of the housing to isolate an inner space of the housing from an inner space of the first cap; a second fixing layer 260/460 disposed at the other end portion of the housing to isolate the inner space of the housing from an inner space of the second cap; a hollow fiber membrane 220/420 disposed in the housing, two end parts 230/430 of the hollow fiber membrane being potted in the first and second fixing layers respectively such that the inner spaces of the first and 
 Regarding claims 4 & 12, Kim as modified by Kim’073 teaches the fuel cell system of claim 2, but does not explicitly teach one end part of the air tube adjoining to the inner space of the first cap being positioned at a level higher than maximum level at which a condensed water can be pooled in the inner space of the first cap. However, it would have been obvious to one ordinary skill in the art to position the air tube in the inner space of the first cap at level higher than maximum level at which condensed water can be pooled in the inner space of the first cap in order to ensure that sufficient air can be provided to the fuel cell stack while preventing the air from being trapped in the inner space of the first cap under the maximum level of condensed water pooled within the first cap.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kim (US 2016/0036073 A1), does not fairly teach or suggest the one end part of the air tube adjoining to the inner space of the first cap being positioned at a level .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) Kim’073 does not fairly teach or suggest “an air tube at least a portion of which is inserted in the first fixing layer, the inner spaces of the housing and first cap being in fluid communication with each other only through the air tube, wherein the one end part of the air tube is in the inner space of the first cap”; and (2) Whyatt as modified by Kim does not teach or suggest “wherein the off-gas introduced into the humidifier is mixed with at least a portion of the humidified air not yet introduced into the fuel cell stack in the humidifier, and wherein the humidified air which is mixed with the off-gas is the air which passed through the humidifying module”, the examiner respectfully disagrees for the following reasons.											With regards to (1), applicant specifically argues that Kim’073 does not teach the claimed configuration that results in mixing humidified air with the off-gas and asserts that the bypass line Kim’073 is branched from the supplying line for the dry air which is supplied from the compressor and connected to the humidifier and therefore does not result in the claimed mixing of humidified air and off-gas. However, it is noted that claim 7 makes no requirement of mixing humidified air with an off-gas. In fact, claim 7 merely requires air supplied from outside to be humidified by means of an off-gas discharged from a fuel cell stack. Contrary to applicant’s assertions, Kim’073 teaches an air tube (150) at least a portion of which is inserted in a first fixing layer such that an inner space of the housing is isolated from an inner space of the first cap In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For purposes of advancing prosecution, a recitation that the air tube of claim 7 supplies the off-gas is sufficient is distinguishing over Kim’073’s humidifier structure.  							In response to (2), as noted in the rejection of claim 1 above, the air present in an end portion of the hollow fiber membrane adjacent to the air outlet port where the outside air, having passed through a majority of the hollow fiber membrane and contacting the moisture-containing unreacted gas just entering the humidifier, is in a humidified state in Kim’s configuration. Accordingly, the air present in an end portion of the hollow fiber membrane can be fairly equated to the presently claimed air which passed through the humidifying module and which is mixed with the off-gas (i.e moisture containing unreacted gas) by contacting the off-gas. .    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727